Title: To James Madison from the Citizens of North Carolina, [12 May 1810]
From: Citizens of North Carolina
To: Madison, James


          
            [12 May 1810]
          
          The petition of the undersigned citizens of the state of North Carolina, humbly sheweth: That at a circuit court held for the district of North Carolina on the 12th day of May 1810, Richard Kennon was indicted and convicted of passing a counterfeit Note of the Bank of the United States.
          Your petitioners beg leave to state to your excellency, that although the jury by whom the said Richard was tried, felt themselves bound to convict the said Richard, yet that in his case there are a great many circumstances, which in the opinion of your petitioners furnish a strong ground to hope for your excellency’s pardon in his favor. The leading circumstances of a favorable ⟨na⟩ture attended to by your petitioners are—that he is a young man of highly respectable family and connexions—that he has until the imputation of this offence, maintained an upright and unblemished character—and that strong belief exists in th⟨e⟩ minds of your petitioners, that if pardoned, he will yet become a correct and useful member of society. As a further inducement to your petitioners to expect the extension of your excellency’s clemency to the said Richard Kennon, they beg leave to state that in this state there is no penitentiary or workhouse, in which persons convicted of offences and sentenced to imprisonment can be usefully employed, and taught habits of industry; such persons are thrown into a common jail, where they remain perfectly idle during the whole period of their imprisonment, and are from necessity compelled to associate with felons and other characters, whose principles and conversation are better calculated to depreciate and corrupt than to improve the principles and moral habits of a young man. Under these impressions, and for these reasons,

your petitioners of whom the Grand Jury that found the bill, and the Petit Jurors who tried the said Richard are a part, pray that your excellency will be pleased to grant your pardon to the said Richard Kennon, and they will ever pray &c, &c.
          
            JH Cooke[and seventeen others]
          
        